DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 07-15-22.
Claims 1, 6-7 and 11-12 are amended.
Claims 13-23 are canceled.

Response to Arguments
Applicant's arguments with respect to claims 1, 7, 11 and 12 have been considered but are moot in view of the new ground(s) of rejection.

Rejection set I:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furusawa et al. (US20160120033).
Re Claim 1, Furusawa show and disclose
A printed circuit board comprising: 
a first insulating layer (2nd insulating layer from top of circuit board, fig. 2); 
a first circuit layer (circuit layer on upper surface of the 2nd insulating layer of circuit board, fig. 2) disposed on one surface of the first insulating layer; 
a second insulating layer (1st insulating layer from top of circuit board, fig. 2) disposed on the first insulating layer and covering at least a portion of the first circuit layer; 
a via conductor (60F, fig. 2) passing through the second insulating layer and connected to the first circuit layer; 
a via land (72SI, fig. 8) connected to the via conductor in an upper portion of the via conductor; and 
a second circuit layer (circuit layer on 72SI) disposed on the second insulating layer and connected to the via land, 
wherein a width of an upper surface of the via conductor is smaller than a width of a lower surface of the via land (fig. 8) at a first interface (connecting interface, fig. 8) where the via conductor and the via land are in contact with each other, 
wherein the via conductor and the via land are physically distinguishable at the first interface (fig. 2 and 8), and wherein the via land is in contact with at least a part of a side surface of the via conductor (fig. 8).
Re Claim 2, Furusawa show and disclose
The printed circuit board of claim 1, further comprising a third circuit layer (circuit layer at lower surface of the 2nd insulating layer of circuit board, fig. 2) disposed on the other surface of the first insulating layer.
Re Claim 3, Furusawa show and disclose
The printed circuit board of claim 1, wherein the via land is disposed in a position in which at least a portion of the via conductor overlaps with the via land (fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. in view of Tsukamato et al. (US20040178492).
Re Claim 4, Furusawa show and disclose
The printed circuit board of claim 1, 
Furusawa does not disclose
wherein the via conductor has substantially the same cross-sectional area in a stacking direction of the first insulating layer and the first circuit layer.
Tsukamoto teaches a device wherein
the via conductor has substantially the same cross-sectional area (cylindrical via conductors, fig. 9 and 10) in a stacking direction of the first insulating layer and the first circuit layer.

Therefore, it would have been obvious to one having ordinary skill in the art to use the cylindrical via conductor as taught by Tsukamoto in the electronic device of Furusawa, in order to have variety design choice of the shape of the via conductor for the electronic device; since a cylindrical via conductor is well-known and most common in the art.
Re Claim 5, Furusawa show and disclose
The printed circuit board of claim 4, wherein the via land has a tapered shape (tapered top surface, fig. 8).
Re Claim 8, Furusawa show and disclose
The printed circuit board of claim 5, wherein a width of the via land is greater than a width of the via conductor (fig. 8).
Re Claim 9, Furusawa and Tsukamoto disclose
The printed circuit board of claim 8, wherein the first interface is coplanar with an upper surface of the second insulating layer (fig. 10, Tsukamoto).
Re Claim 10, Furusawa and Tsukamoto disclose
The printed circuit board of claim 8, wherein a thickness of the via conductor is greater than a thickness of a portion of the second insulating layer disposed on the first circuit layer (fig. 9E, Tsukamoto).
Re Claim 11, Furusawa show and disclose
A printed circuit board comprising: 
a first insulating layer (2nd insulating layer from top of circuit board, fig. 2); 
a first circuit layer (circuit layer on upper surface of the 2nd insulating layer of circuit board, fig. 2) disposed on one surface of the first insulating layer; 
a second insulating layer (1st insulating layer from top of circuit board, fig. 2) disposed on the first insulating layer and covering at least a portion of the first circuit layer;
 a via conductor (60F, fig. 2) passing through the second insulating layer and connected to the first circuit layer; 
a via land (72SI, fig. 8) connected to the via conductor in an upper portion of the via conductor; and 
a second circuit layer (circuit layer on 72SI) disposed on the second insulating layer and connected to the via land, 
the via land has a tapered shape (fig. 8), and a width of the via land is greater than a width of the via conductor (fig. 8), the via conductor and the via land have a first interface (connecting interface, fig. 8) where the via conductor and the via land are in contact with each other and physically distinguishable from each other (fig. 8), and wherein the first interface is disposed on at least a portion of an upper surface and at least a portion of a lateral surface of the via conductor (fig. 8);
Furusawa does not disclose
wherein the via conductor has substantially the same cross-sectional area in a stacking direction of the first insulating layer and the first circuit layer; 
Tsukamoto teaches a device wherein
the via conductor has substantially the same cross-sectional area in a stacking direction (cylindrical via conductors, fig. 10) of the first insulating layer and the first circuit layer;
Therefore, it would have been obvious to one having ordinary skill in the art to use the cylindrical via as taught by Tsukamoto in the electronic device of Furusawa, in order to have variety design choice of the shape of the via for the electronic device; since a cylindrical via is well-known and most common in the art.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20130146349), in view of Tsukamato et al. (US20040178492).
Re Claim 7, Lee show and disclose
A printed circuit board comprising: 
a first insulating layer (110, fig. 1); 
a first circuit layer (120, fig. 1) disposed on one surface of the first insulating layer; 
a second insulating layer (130, fig. 1) disposed on the first insulating layer and covering at least a portion of the first circuit layer; 
a via conductor (via 144, fig. 1) passing through the second insulating layer and connected to the first circuit layer; 
a via land (via pad 142, fig. 1) connected to the via conductor in an upper portion of the via conductor; and 
a second circuit layer (150, fig. 1) disposed on the second insulating layer and connected to the via land, 
the via conductor and the via land have a first interface (between via pad 142 and via 144, fig. 1) where the via conductor and the via land are in contact with each other (fig. 1) and physically distinguishable from each other (via pad 142 is on top of the via conductor 144, with a cylindrical slope, and having a larger diameter; and via conductor 144 is on bottom of the via pad 142, with a cone shape, and having a smaller diameter; they are physically distinguishable from each other, fig. 1), and 
the second circuit layer and the via land have a second interface (between 142 and 150, fig. 1) where the second circuit layer and the via land are in contact with each other such that the second circuit layer does not cover an upper surface of the via land (fig. 1), 
Lee does not disclose
wherein the via conductor has substantially the same cross-sectional area in a stacking direction of the first insulating layer and the first circuit layer, and the second interface has a relatively large slope, compared to a lateral surface of the via conductor, in a thickness direction.
Tsukamoto teaches a device wherein
the via conductor has substantially the same cross-sectional area in a stacking direction (cylindrical via conductors, fig. 10) of the first insulating layer and the first circuit layer, and the second interface has a relatively large slope (cone shaped via pad 34, fig. 9E) compared to a lateral surface of the via conductor, in a thickness direction.
Therefore, it would have been obvious to one having ordinary skill in the art to use the cylindrical via conductor and cone shaped via pad as taught by Tsukamoto in the electronic device of Lee, in order to have variety design choice of the shapes of the via and via pad for the electronic device; since a cylindrical via is well-known and most common in the art; and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Rejection set II:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al. (US20140229783).
Re Claim 1, Qin show and disclose
A printed circuit board comprising: 
a first insulating layer (2nd insulating layer form top of 200, fig. 2); 
a first circuit layer (2nd circuit layer from top of 200, fig. 2) disposed on one surface of the first insulating layer; 
a second insulating layer (1st insulating layer from top of 200, fig. 2) disposed on the first insulating layer and covering at least a portion of the first circuit layer; 
a via conductor (210, fig. 2) passing through the second insulating layer and connected to the first circuit layer; 
a via land (230, fig. 2) connected to the via conductor in an upper portion of the via conductor; and 
a second circuit layer (1st circuit layer on top of 200, fig. 2) disposed on the second insulating layer and connected to the via land, 
wherein a width of an upper surface of the via conductor is smaller than a width of a lower surface of the via land (fig. 2) at a first interface (between 210 and 230, fig. 2) where the via conductor and the via land are in contact with each other, 
wherein the via conductor and the via land are physically distinguishable at the first interface (fig. 2), and 
wherein the via land is in contact with at least a part of a side surface of the via conductor (fig. 2).
Re Claim 2, Qin show and disclose
The printed circuit board of claim 1, further comprising a third circuit layer (3rd circuit layer from top of 200, fig. 2) disposed on the other surface of the first insulating layer.
Re Claim 3, Qin show and disclose
The printed circuit board of claim 1, wherein the via land is disposed in a position in which at least a portion of the via conductor overlaps with the via land (fig. 2).
Re Claim 4, Qin show and disclose
The printed circuit board of claim 1, wherein the via conductor has substantially the same cross-sectional area in a stacking direction of the first insulating layer and the first circuit layer (fig. 2).
Re Claim 5, Qin show and disclose
The printed circuit board of claim 4, wherein the via land has a tapered shape (fig. 2).
Re Claim 6, Qin show and disclose
The printed circuit board of claim 4, wherein the second circuit layer and the via land have a second interface (between 230 and top 1st circuit layer of 200, fig. 2) where the second circuit layer and the via land are in contact with each other, wherein the second circuit layer does not cover an upper surface of the via land (fig. 2).
Re Claim 8, Qin show and disclose
printed circuit board of claim 5, wherein a width of the via land is greater than a width of the via conductor (fig. 2).
Re Claim 10, Qin show and disclose
The printed circuit board of claim 8, wherein a thickness of the via conductor is greater than a thickness of a portion of the second insulating layer disposed on the first circuit layer (fig. 2).
Re Claim 11, Qin show and disclose
A printed circuit board comprising: 
a first insulating layer (2nd insulating layer form top of 200, fig. 2);
a first circuit layer (2nd circuit layer from top of 200, fig. 2) disposed on one surface of the first insulating layer; 
a second insulating layer (1st insulating layer from top of 200, fig. 2) disposed on the first insulating layer and covering at least a portion of the first circuit layer; 
a via conductor (210, fig. 2) passing through the second insulating layer and connected to the first circuit layer; 
a via land (230, fig. 2) connected to the via conductor in an upper portion of the via conductor; and 
a second circuit layer (1st circuit layer on top of 200, fig. 2) disposed on the second insulating layer and connected to the via land, 
wherein the via conductor has substantially the same cross-sectional area in a stacking direction (fig. 2) of the first insulating layer and the first circuit layer, 
the via land has a tapered shape (fig. 2), and a width of the via land is greater than a width of the via conductor (fig. 2), the via conductor and the via land have a first interface (between 210 and 230, fig. 2) where the via conductor and the via land are in contact with each other and physically distinguishable from each other (fig. 2), and 
wherein the first interface is disposed on at least a portion of an upper surface and at least a portion of a lateral surface of the via conductor (fig. 2).
Re Claim 12, Qin show and disclose
A printed circuit board comprising: 
a first insulating layer (2nd insulating layer form top of 200, fig. 2); 
a first circuit layer (2nd circuit layer from top of 200, fig. 2) disposed on one surface of the first insulating layer; 
a second insulating layer (1st insulating layer from top of 200, fig. 2) disposed on the first insulating layer and covering at least a portion of the first circuit layer; 
a via conductor (210, fig. 2) passing through the second insulating layer and connected to the first circuit layer; 
a via land (230, fig. 2) connected to the via conductor in an upper portion of the via conductor; and 
a second circuit layer (1st circuit layer on top of 200, fig. 2) disposed on the second insulating layer and connected to the via land without covering an upper surface of the via land, 
wherein the via conductor has substantially the same cross-sectional area in a stacking direction (fig. 2) of the first insulating layer and the first circuit layer, 
the via land has a tapered shape (fig. 2), and a width of the via land is greater than a width of the via conductor (fig. 2), 
the via conductor and the via land have a first interface (between 210 and 230, fig. 2) where the via conductor and the via land are in contact with each other and physically distinguishable from each other (fig. 2), and the via land is in contact with at least a portion of a lateral surface of the via conductor (fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20130200525 US-20170245365 US-20210296284 US-20210057363 US-20180116057 US-20180033617 US-20140290982 US-20130180766 US-20130161813 US-20130146349 US-20130075145 US-6639299.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848